706 N.W.2d 729 (2005)
474 Mich. 952
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Korcamoni Karega McCLELLAN, Defendant-Appellant.
Docket No. 128713, COA No. 259130.
Supreme Court of Michigan.
December 9, 2005.
On order of the Court, the application for leave to appeal the February 3, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., dissents and states as follows:
I would remand this case to the trial judge to view the videotapes that she chose not to look at before and to reconsider defendant's motion to withdraw his plea.